Citation Nr: 0615126	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to March 1972 
and from May 1975 to January 1976.  He died in May 2002.  The 
appellant is the custodian of the veteran's children.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT


1.  The veteran died in May 2002, and the death certificate 
lists the cause of death as laceration and perforation of 
internal organs caused by a bullet wound; the death was ruled 
a homicide. 

2.  At that time of his death, the veteran had service-
connected schizophrenia, rated as 70 percent disabling.

3.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or a contributory cause of the veteran's death.     


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran died in May 2002.  The death 
certificate listed the cause of death as laceration and 
perforation of internal organs caused by a bullet wound.  The 
death was ruled a homicide.  By letter dated March 2003, 
"F.C.," M.D., the forensic pathologist who performed the 
veteran's autopsy, confirmed that the autopsy revealed the 
cause of death to be due to laceration and perforation of 
internal organs due to bullet wounds.

In the May 2002 police incident report, the crime was 
classified as a carjacking committed by a single perpetrator 
and the relation of the victim to the perpetrator was listed 
as unknown.  At that time of his death, the veteran had 
service-connected schizophrenia, rated as 70 percent 
disabling. 

The appellant argues that the veteran's service-connected 
schizophrenia contributed to his death.  In her testimony at 
a January 2004 RO hearing, she stated that the veteran was 
persistent, difficult, and confrontational due to his 
service-connected schizophrenia.  The appellant further 
testified that the veteran had become involved in a dispute 
with a friend over an automobile and that the strongest 
theory is that it was the friend's son, along with two or 
more other people, who murdered the veteran shortly after the 
son's release from prison.  As of the January 2004 RO 
hearing, the perpetrators of the murder had not been 
arrested.   

In a July 2004 statement, the appellant's representative 
argued that the veteran's service-connected schizophrenia was 
a contributory cause of his death because he was always 
getting into serious arguments with anyone he met as a result 
of his condition.

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A.  
§ 5107(b).  That is, there is no competent evidence showing 
that a service-connected disability or any incident of 
service is the primary or a contributory cause of the 
veteran's death.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494. 

The Board acknowledges the appellant's argument that the 
veteran's service-connected schizophrenia may have led to the 
circumstances that resulted in his death, i.e., propensity 
for arguments and confrontation.  However, there is no 
indication that schizophrenia is the proximate cause, whether 
primary or contributory, of the veteran's death.  

"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 
(1998) (quoting Black's Law Dictionary 1225 (6th ed. 1990)).  
Clearly, the veteran's death is the result of an intervening 
event, specifically an attack by an assailant or assailants, 
which has nothing to do with whether the veteran had 
schizophrenia.  The fact that the veteran was murdered does 
not provide a factual basis to assume that it was the 
veteran's service connected disorder that lead his assailants 
to kill him. 

The Board emphasizes that there is absolutely no evidence of 
record concerning the specific circumstances under which the 
veteran was attacked and killed.  For purposes of our 
inquiry, the thoughts and theories of the appellant are no 
more than speculation.  Thus, the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b).  The Board sympathizes with the appellant and her 
family for the untimely and violent death of the veteran.  
However, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The appeal 
is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
October 2002 as well as information provided in the October 
2003 statement of the case and May 2004 supplemental 
statement of the case, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
October 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice must be provided before the 
initial unfavorable determination by the RO and ask the 
appellant to provide any relevant evidence in her possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO received the claim and issued its initial 
adjudication prior to the Pelegrini decision.  In any event, 
as the Board has already determined that the appellant has 
received all required notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the 
appellant and therefore constitutes harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with notice requirements).   
Moreover, the Board emphasizes that neither the appellant nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the appellant.  Accordingly, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained all 
available required records in this case.  In addition, the 
appellant provided lay testimony in the form of her hearing 
testimony as well as various documents including the 
veteran's death certificate, police incident report, and a 
statement from the physician who performed the autopsy.  The 
facts of this case are not in dispute. 

As there is no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A.  § 5103A.



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


